The infant plaintiff was struck by a trolley ear as he was crossing a street in the borough of Brooklyn. The evidence, some of which came from disinterested witnesses on both sides, was conflicting and contradictory; but the greater weight of credible evidence in connection with the probabilities as to the manner of the happening of the accident was with the defendant. The verdict was for damages for the personal injuries to the infant plaintiff and for the medical expenses and loss of services by the other plaintiff, his mother. Judgment reversed on the facts and a new trial granted, costs to appellant to abide the event, upon the ground that the determination of the jury is against the weight of the evidence. Lazansky, P. J., Carswell and Johnston, JJ., concur; Davis and Close, JJ., dissent and vote to affirm.